DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2021 has been entered.
Modified Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over US-20130143047-A1, Schwarte, and in view of US-20150030869-A1, Preston, with the evidence over US-20120107624-A1, Klauth for Claim 9 only. 
Regarding Claim 1, Schwarte teaches an aqueous coating composition comprising a coating film-forming resin (polyurethane), a scaly pigment (laminar metallic effect pigment), an inorganic viscosity agent (inorganic thickener C1), a hydrophobic associative viscosity agent (organic thickener C2), and (see paragraph [0014]-[0017], teaching that the aqueous coating composition comprising: a polyurethane, a pigment, an inorganic thickener C1, and an organic thickener C2; also see paragraph [0063], lines 1-24, teaching that the organic thickener C2 could be HASE thickeners (Hydrophobically Modified Anionic Soluble Emulsions or dispersions.).
Schwarte teaches that the inorganic viscosity agent may be hectorite (paragraph 0061), which would necessarily be either natural or synthetic.
Schwarte teaches a curing agent (see paragraph [0068]-[0069]), teaching that the composition further comprise a crosslinking agent (D)), wherein the composition contains the inorganic viscosity agent in an amount of 1 to 7 parts by mass based on 100 parts by mass of the total resin solid content of the coating film-forming resin and the curing agent, and (see paragraph [0021]-[0023], teaching that the total amount of inorganic thickener C1 and the organic thickener C2 is larger than 12.5%, and the weight ratio C2/C1 is larger than 0.5. The amount of the inorganic thickener C1 and the organic thickener C2 are based on the binder, and the binder is the nonvolatile fraction 
The composition contains the hydrophobic associative viscosity agent (the organic thickener C2) in an amount of 1 to 15 parts by mass based on 100 parts by mass of the total resin solid content of the coating film-forming resin and the curing agent (see the above calculation).
Schwarte teaches that the hydrophobic associative viscosity agent is a urethane-based hydrophobic associative viscosity agent (also see paragraph [0065] and claim 6 of Schwarte, teaching that the organic thickener C2 could be HEUR thickener which is a hydrophobically modified ethylene oxide-urethane.).
Schwarte teaches that the total solid content of all the nonvolatile constituents is at least 12.5 % by weight, based in each case on the total weight of the composition of the invention. The total solids content is determined by drying the composition at 120° C. for one hour.) (see paragraph [0067]). While the amount by the reference (12.5 wt%) does not overlap with the highest amount claimed (12 wt%), there is not such a difference in amount that the skilled artisan would have expected a difference in prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
However, Schwarte fails to teach that an aqueous coating composition comprises a dispersant.
Preston teaches that an aqueous coating composition comprises a dispersant teaching that the dispersant using for pigment composition may comprise the nonionic dispersant which may comprise a non-ionic polymer or non-ionic oligomer and optionally a charged or uncharged anchor group or groups, and may have a hydrophobic chain and at least one anchor, to provide stabilization of the composition (see paragraphs [0039-0040]).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aqueous coating composition, as taught by Schwarte, to have the dispersant with a hydrophobic group, as taught by Preston, to improve the stability for the pigment composition, with a reasonable expectation of success, as suggested by Preston.
Regarding Claim 3, modified Schwarte teaches that the mass concentration (PWC) of the scaly pigment in the aqueous coating composition satisfies the following formula (see paragraph [0049] of Schwarte, teaching that content of the pigment is 13 to 17% based on the binder.):

(see paragraph [0049]-[0050] of Schwarte, teaching that the binder content of the composition of the invention is 12.2% to 13.5% by weight based on the total weight of the composition of the invention, and the weight of the laminar metallic effect pigments (B) is based on the binder content of the composition of the invention is 13 to 17.0% based on the binder content. Assuming the composition comprising 100 parts, the binder content could be also assumed as 13.5 parts, and the pigment is 2.295 (13.5parts*0.17=2.295) parts based on that the binder content of the composition of the invention is 17.0%. PWC is (2.295/2.295+13.5)*100%= 14.5%.).
Regarding Claim 5, modified Schwarte teaches that the coating film-forming resin comprises at least one species selected from among an acrylic-based resin, a urethane-based resin, and a polyester-based resin (see paragraph [0014]-[0015] of Schwarte, teaching that the aqueous coating composition comprising: a polyurethane.).
Regarding Claim 6, modified Schwarte teaches that the scaly pigment comprises a pigment selected from among a metal flake, a metal oxide flake, a vapor-deposited metal pigment, a pearl pigment, and mixtures thereof (see paragraph [0016] of Schwarte, teaching that the pigment used in the composition is laminar metallic effect pigment which discloses the claimed metal flake pigment.).
Regarding Claim 7, modified Schwarte teaches that the scaly pigment comprises a pigment selected from among an aluminum pigment, a chromium pigment, an alumina 
Regarding Claim 8, modified Schwarte teaches that the scaly pigment comprises a pigment selected from among a vapor- deposited aluminum pigment, a vapor-deposited chromium pigment, a vapor-deposited alumina pigment, a vapor-deposited chromium oxide pigment, and mixtures thereof (see paragraph [0070] and [0071] of Schwarte, teaching that the composition further comprises a component (E) and component (E ) is the effect pigments, which is PVD metallic effect pigments; and also see paragraph [0098], lines 33-41 of Schwarte, teaching the metallic effect pigment is an aluminum effect pigment. It is reasonably expected that the PVD metallic effect pigments could be PVD aluminum pigments.).
Regarding Claim 9, modified Schwarte teaches that the inorganic viscosity agent is a layered silicate (see paragraph [0062] of Schwarte, teaching that the inorganic thickener is phyllosilicates which are a layered silicate; also see the evidence of Klauth at paragraph [0071], teaching that the phyllosilicates are layered silicates.).   
Regarding Claim 11, modified Schwarte teaches that the dispersant is a polymer type dispersant having at least one member selected from an anionic group, a cationic group, and a nonionic group (see paragraph [0039] of Preston, teaching that the dispersant using for pigment composition may comprise the nonionic dispersant which may comprise a non-ionic polymer or non-ionic oligomer and optionally a charged or uncharged anchor group or groups.)

4 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarte in view of Preston, as applied to Claim 1, and further in view of US-20160222241-A1, Campbell.
Regarding Claim 4, modified Schwarte fails to teach that the scaly pigment comprises a scaly pigment having an aspect ratio of 10 to 2000.
Campbell teaches that the scaly pigment comprises a scaly pigment having an aspect ratio of 10 to 2000 (see paragraph [0019] of Campbell, teaching that the pigment includes a plurality of flakes 24. That is, the pigment may be characterized as a flake pigment; also see paragraph [0022] of Campbell, teaching that the pigment may have an aspect ratio of at least about 15.).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scaly pigment, as taught by modified Schwarte, to have the aspect ratio, as taught by Campbell, to provide stability, excellent corrosion and oxidation resistance pigment coating (see paragraph [0022] of Campbell, teaching that the pigment has an aspect ratio of at least about 5 to provide a noticeably travel of the cured film 18 (FIG. 6), i.e., a difference between brightness when viewed along a face of the cured film 18 and darkness when viewed at an oblique angle to the cured film 18, and further provide stability, excellent corrosion and oxidation resistance pigment coating slurry (see paragraph [0007] of Campbell.).
Response to Arguments
	Applicants argue against the prior art rejections.
	Applicants argue that they achieve unexpected results from the claimed amount of NV. This is not persuasive as applicants have not compared the closest prior art, and while a difference is seen between 10 wt% and 13 wt%, no such difference has been shown between 12 wt% and 12.5 wt%. As such criticality of the claimed range has not been demonstrated.
	Applicants argue that Schwarte teaches away from the claimed range of NV. This is not persuasive as nothing in Schwarte explicitly suggest that lower amounts would be inoperable, and applicants have failed to demonstrate criticality between 12 wt % and 12.5 wt%.
	Applicants argue that Schwarte does not teach a dispersant. While this may be true it is not persuasive as Preston teaches that dispersants can be used in such ink compositions, and that the dispersant stabilizes the composition, thus providing motivation for the combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734